Citation Nr: 0708389	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-31 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a head injury.

2. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a back injury.

3. Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for nystagmus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 administrative decision 
and an August 2004 Statement of the Case of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The March 2004 administrative decision denied the veteran's 
claims of entitlement to service connection for a head injury 
and a back injury on the basis that the veteran had not 
submitted new and material evidence to reopen previously 
denied claims.  The veteran perfected a timely appeal of 
these determinations to the Board.

With respect to the veteran's new and material evidence claim 
for entitlement to service connection for nystagmus, the 
record indicates that the veteran did not raise this issue 
until his Decision Review Officer (DRO) hearing on July 1, 
2004.  The Board thus considers this to be the date of the 
veteran's claim.  The veteran's new and material evidence 
claim with respect to nystagmus was then adjudicated in the 
August 2004 Statement of the Case, and the veteran expressed 
disagreement with the decision in an August 2004 Form 9 
statement.  The veteran again expressed a desire to appeal 
the RO's denial of his new and material evidence claim for 
nystagmus in a December 2004 statement of his representative 
filed in lieu of VA Form 646.  As the August 2004 Statement 
of the Case was the first adjudication of the veteran's 
nystagmus claim in the instant appeal, the Board considers 
the August 2004 Form 9 to be the veteran's Notice of 
Disagreement with the RO's decision.  Furthermore, 
recognizing that the RO did not issue a subsequent 
Supplemental Statement of the Case, but that, in a letter 
accompanying its August 2004 Statement of the Case, the RO 
informed the veteran that merely a substantive appeal was 
required for the veteran to complete his appeal, in order to 
afford the veteran due process and avoid the risk of 
prejudice to the veteran, the Board considers the veteran's 
representative's December 2004 statement to be a substantive 
appeal of his new and material evidence claim for nystagmus, 
and considers the veteran's appeal on this issue be 
perfected.  See 38 U.S.C.A. § 7105.

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for nystagmus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The veteran's claims of entitlement to service connection 
for head and back injuries were previously denied in a 
February 2002 RO decision, and that decision became final.

2. The evidence submitted since the February 2002 denial of 
the veteran's claim either does not relate to a fact 
necessary to substantiate either of the veteran's service 
connection claims, or is redundant of the evidence of record 
at the time of the February 2002 denial.


CONCLUSIONS OF LAW

1. New and material evidence has not been received to reopen 
a previously denied claim of service connection for residuals 
of a head injury.  38 U.S.C.A. § 5108, 7105(c) (West 2002); 
38 C.F.R. § 3.156(a) (2006).

2. New and material evidence has not been received to reopen 
a previously denied claim of service connection for residuals 
of a back injury.  38 U.S.C.A. § 5108, 7105(c) (West 2002); 
38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).

Also, for a claim to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element or elements of service connection found to be 
unsubstantiated in the previous denial.  The failure to 
provide this notice prior to the adjudication of a veteran's 
claim generally constitutes prejudicial error by VA.  See 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

In this case, VA satisfied its duty to notify by means of a 
January 2004 letter from the AOJ to the veteran.  The letter 
informed the veteran of the previous denial of his service 
connection claims in February 2002, informed him that new and 
material evidence was needed in order for the RO to 
reconsider his claims, explained that new evidence is 
evidence submitted to VA for the first time and that to be 
material the evidence must relate to an unestablished fact 
necessary to substantiate the veteran's claims, and requested 
that the veteran send such evidence.  The letter furthermore 
informed the veteran of the evidence required to establish a 
service connection claim, and of his and the VA's respective 
duties for obtaining the evidence necessary to substantiate 
his claim.

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that new and material evidence has not been 
received to reopen the veteran's previously denied claims, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, private medical treatment records, the 
veteran's testimony at his July 2004 DRO hearing, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

II. New and Material Evidence

The veteran's service connection claims for head and back 
injuries were previously denied in a February 2002 rating 
decision from the RO in Togus, Maine, on the basis that 
neither condition occurred in or was caused by service, and 
the facts that both service and post-service medical records 
showed no treatment for either a head or back condition.  
That decision became final.  The veteran argues that he has 
submitted new and material evidence to reopen the previously 
denied claim.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Since the February 2002 decision denying the veteran's 
claims, new evidence has been received in the form of VA 
medical treatment records dating from August 1999 to 
September 2002, and the veteran's testimony at his July 2004 
DRO hearing.  

The VA medical records are negative for any complaints of or 
treatment for any head or back condition.

The veteran's July 2004 testimony, in pertinent part, relates 
to his description of an in-service injury.  However, the 
information given by the veteran in his testimony is 
essentially the same as was given in a written statement that 
the veteran submitted with a November 1998 claim.  Both the 
July 2004 testimony and the November 1998 statement 
essentially indicate that when boarding a train during his 
period of service, the veteran was knocked down and hit his 
head, and, after two days at camp, he went to the base 
hospital and remained there for the next 58 days.

After a review of the record, the Board finds that the August 
1999 to September 2002 VA medical treatment records do not 
relate to a fact necessary to substantiate either of the 
veteran's service connection claims.  The Board furthermore 
finds that the veteran's testimony at his July 2004 DRO 
hearing, to the extent that it relates to a fact necessary to 
substantiate his claims, is redundant of the veteran's 
November 1998 written statement, which was evidence of record 
at the time of the February 2002 denial of the veteran's 
claim.  Thus, the Board finds that the evidence submitted 
since the previous final denial of the veteran's claims is 
not material.

Accordingly, new and material evidence has not been received 
to reopen previously denied claims of entitlement to service 
connection for residuals of a head injury and residuals of a 
back injury.


ORDER

1. New and material evidence having not been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a head injury, the claim remains 
denied.

2. New and material evidence having not been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a back injury, the claim remains 
denied.

REMAND

For a claim to reopen a previously denied claim for service 
connection, the VCAA requires that VA provide a notice letter 
that describes the basis of the previous denial, as well as 
the evidence necessary to substantiate the element or 
elements of service connection found to be unsubstantiated in 
the previous denial.  The failure to provide this notice 
prior to the adjudication of a veteran's claim generally 
constitutes prejudicial error by VA.  The veteran must also 
be notified of what constitutes both "new" and "material" 
evidence to reopen the previously denied claim.  See Kent v. 
Nicholson, 20 Vet. App. 1(2006).

The veteran has not received a notice letter explaining that 
new and material evidence must be submitted to reopen his 
previously denied claim of service connection for nystagmus, 
nor one describing the basis of the previous denial of the 
veteran's claim or informing him of what constitutes "new" 
and "material" evidence.  Accordingly, the instant case 
must be remanded for proper notice under the VCAA.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a VCAA notice 
letter under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to what constitutes new 
and material evidence to reopen his 
previously denied claim of entitlement 
to service connection for nystagmus.  
Such notice letter should describe the 
basis of the previous denial of the 
veteran's service connection claim, as 
well as the evidence necessary to 
substantiate the element or elements of 
service connection found to be 
unsubstantiated in the previous denial.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


